Name: Commission Regulation (EEC) No 2173/86 of 10 July 1986 fixing the minimum selling prices for unboned beef put up for sale by tender in accordance with Regulation (EEC) No 1812/86
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 189/24 Official Journal of the European Communities 11 . 7. 86 COMMISSION REGULATION (EEC) No 2173/86 of 10 July 1986 fixing the minimum selling prices for unboned beef put up for sale by tender in accordance with Regulation (EEC) No 1812/86 HAS ADOPTED THIS REGULATION : Article 1 1 . The minimum selling prices for unboned beef for the second specific invitation to tender held in accord ­ ance with Regulation (EEC) No 1812/86 for which the time limit for the submission of tenders was 9 July 1986 shall be as set out in the Annex hereto. 2 . Tenders submitted in response to the invitation referred to in paragraph 1 shall be rejected unless they are for the products listed in the Annex. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 7 (3) thereof, Whereas, tenders have been invited for certain quantities of unboned beef and. veal fixed by Commission Regu ­ lation (EEC) No 1812/86 (3); Whereas, pursuant to Article 9 of Commission Regulation (EEC) No 2173/79 (4), the minimum selling prices for meat put up for sale by tender should be fixed taking into account tenders submitted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 This Regulation shall enter into force on 11 July 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 July 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 362, 31 . 12. 1985, p. 8 . (3) OJ No L 157, 12 . 6 . 1986, p. 43 .b) OJ No L 251 , 5 . 10 . 1979, p. 12 . 11 . 7. 86 Official Journal of the European Communities No L 189/25 ANEXO  BILAG ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  ANNEX ANNEXE ALLEGATO  BIJLAGE  ANEXO Canales de jÃ ³venes animales machos no castrados de menos de 2 aÃ ±os, Canales de animales machos castrados. Slagtekroppe af unge ikke-kastrerede handyr pa under to ar, Slagtekroppe af kastrerede handyr. Categoria A : CategorÃ ­a C : Kategori A : Kategori C : Kategorie A : Kategorie C : Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A : Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± C : Category A : Category C : SchlachtkÃ ¶rper von jungen mÃ ¤nnlichen , nicht kastrierten Tieren von weniger als 2 Jahren , SchlachtkÃ ¶rper von mÃ ¤nnlichen kastrierten Tieren. Ã £Ã Ã ¬Ã ³Ã ¹Ã ± Ã ½Ã µÃ ±Ã Ã Ã ½ Ã ¼Ã · Ã µÃ Ã ½Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã ±Ã Ã Ã ­Ã ½Ã Ã ½ Ã ¶Ã Ã Ã ½ Ã ºÃ ¬Ã Ã  Ã Ã Ã ½ 2 Ã µÃ Ã Ã ½, Ã £Ã Ã ¬Ã ³Ã ¹Ã ± Ã µÃ Ã ½Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã ±Ã Ã Ã ­Ã ½Ã Ã ½ Ã ¶Ã Ã Ã ½. Carcases of uncastrated young male animals of less than two years of age, Carcases of castrated male animals. Carcasses de jeunes animaux mÃ ¢les non castres de moins de 2 ans, Carcasses d'animaux mÃ ¢les castrÃ ©s. Carcasse di giovani animali maschi non castrati di etÃ inferiore a 2 anni, Carcasse di animali maschi castrati . Categorie A : CatÃ ©gorie C : Categoria A : Categoria C : Categorie A : Categorie C : Categoria A : Categoria C : Geslachte niet-gecastreerde jonge mannelijke dieren minder dan 2 jaar oud, Geslachte gecastreerde mannelijke dieren . CarcaÃ §as de animais jovens machos, nÃ £o castrados, de menos de dois anos, CarcaÃ §as de animais machos castrados. Precios de venta mÃ ­nimos (ECUS/tonelada)  Mindstesalgspriser (ECU/ton)  Mindestverkaufs ­ preise (ECU/Tonne)  Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  (ECU/Ã Ã Ã ½Ã ¿)  Minimum selling prices (ECU/ tonne)  Prix de vente minimaux (Ecus/1)  Prezzi minimi di vendita (ECU/t)  Minimumver ­ koopprijzen (Ecu/ton)  PreÃ §o mÃ ­nimo de venda (ECUs/tonelada) BUNDESREPUBLIK DEUTSCHLAND  Vorderviertel, auf 8 Rippen geschnitten, stammend von : Bullen A / Ochsen A / Kategorie A, Klassen U und R / Kategorie C, Klassen U und R  Hinterviertel, auf 5 Rippen geschnitten, stammend von : Bullen A / Kategorie A, Klassen U und R / Kategorie C, Klassen U und R  Vorderviertel, auf 5 Rippen geschnitten, mit DÃ ¼nnung am Vorderviertel eingeschlossen, stammend von : Bullen A / Ochsen A / Kategorie A, Klassen U und R / Kategorie C, Klassen U und R  Hinterviertel, auf 8 Rippen geschnitten (Pistola), ohne DÃ ¼nnung, stammend von : Bullen A / Ochsen A / Kategorie A, Klassen U und R / Kategorie C, Klassen U und R FRANCE  Quartiers avant, dÃ ©coupe Ã 5 cÃ ´tes, caparaÃ §ons faisant partie du quartier avant, provenant des : BÃ ufs U, R et O / Jeunes bovins U, R et O / CatÃ ©gorie C, classes U, R et O / CatÃ ©gorie A, classes U, R et O  Quartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes, dite « pistola », provenant des : BÃ ufs U et R / BÃ ufs O / Jeunes bovins U et R / Jeunes bovins O / CatÃ ©gorie A, classes U, R et O / CatÃ ©gorie C, classes U, R et O  Quartiers avant, dÃ ©coupe droite Ã 10 cÃ ´tes, provenant des : BÃ ufs U, R et O / Jeunes bovins U, R et O / CatÃ ©gorie C, classes U, R et O / CatÃ ©gorie A, classes U, R et O  Quartiers arriÃ ¨re, dÃ ©coupe Ã 3 cÃ ´tes, provenant des : BÃ ufs U et R / BÃ ufs O / Jeunes bovins U et R / Jeunes bovins O / CatÃ ©gorie A, classes U, R et O / CatÃ ©gorie C, classes U, R et O 446 446 446 446 419 419 419 419 No L 189/26 Official Journal of the European Communities 11 . 7. 86 ITALIA  Quarti anteriori, taglio a 5 costole, il pancettone fa parte del quarto anteriore, provenienti dai : Vitelloni 1 / Vitelloni 2 / Categoria A, classi U, R e O  Quarti posteriori, taglio a 8 costole, detto pistola, provenienti dai : Vitelloni 1 / Vitelloni 2 / Categoria A, classi U, R e O  Quarti anteriori, taglio a 8 costole, il pancettone fa parte del quarto anteriore, provenienti dai : Vitelloni 1 / Vitelloni 2 / Categoria A, classi U, R e O  Quarti posteriori, taglio a 5 costole, detto pistola, provenienti dai : Vitelloni 1 / Vitelloni 2 / Categoria A, classi U, R e O 412 412 412 412